UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
AIG PROPERTY CASUALTY CO,

                                 Plaintiff,                               19-cv-1969 (PKC)

           -against-                                                           ORDER
ARTEX INC. et ano.,

                                 Defendant.
------------------------------------------------------------x
CASTEL, U.S.D.J.

                On March 10, 2020 defendants Artex Inc. and Artex Fine Ati Services presented to

this Court by letter a discovery dispute with plaintiff AIG Prope1iy Casualty Co ("AIG"). (Doc

45.) AIG has not responded to the discove1y dispute letter in the time provided (Individual

Practices 3.B.) nor has it sought an extension of time to do so.

                 The Court now ORDERS as follows:

                (1)      Within 30 days of this Order (the Court would order a shorter period but for

                         the present national emergency), AIG shall full respond to the document

                         requests served on Janumy 6, 2020 by producing all non-privileged, non-

                         work product documents and providing a log by that date of any documents

                         withheld on the grounds of privilege or work product.

                (2)      Within 30 days of this Order, AIG shall fully respond to the 13

                         interrogatories served on AIG on Janumy 6, 2020.

                (3)      Failure to comply with paragraphs 1 and 2 in the time provided will result

                         in the dismissal with prejudice of AIG's complaint.

                (4)      Fat discove1y is extended to June 5, 2020. Expeti discovery is extended to

                         July 31, 2020.
            (5)   The Case Management Conference is adjourned from April 14, 2020 to July

                  14, 2020 at 11:15 a.m.

            (6)   All other requested relief is denied without prejudice.
                                                                                     )
                  SO ORDERED.



                                                            P. Ke'.fin Castel
                                                      United States District Judge
Dated: New York, New York
       March 18, 2020
